211 F.3d 1121 (9th Cir. 2000)
HEADWATERS FOREST DEFENSE, PLAINTIFF, AND MOLLY BURTON; VERNELL "SPRING" M. LUNDBERG; MICHAEL MCCURDY; ERIC SAMUEL NEUWIRTH; MAYA PORTUGAL; LISA MARIE SANDERSONNO. FOX; JENNIFER SCHNEIDER; TERRI SLANETZ; NOEL TENDICK, PLAINTIFFS-APPELLANTS,v.THE COUNTY OF HUMBOLDT, A POLITICAL SUBDIVISION OF THE STATE OF CALIFORNIA; HUMBOLDT COUNTY SHERIFF'S DEPARTMENT; DENNIS LEWIS, SHERIFF; GARY PHILP, CHIEF DEPUTY; MARVIN KIRKPATRICK, DEPUTY; JOHN SYLVIA, DEPUTY; CIARBELLINI, SGT.; CITY OF EUREKA, A POLITICAL DIVISION OF THE STATE OF CALIFORNIA; EUREKA POLICE DEPT; BILL HONSAL, CAPTAIN; JAMES MANOS, SGT., DEFENDANTS-APPELLEES.
98-17250
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted December 6, 1999May 4, 2000

1
NOTE: SEE AMENDED OPINION AT 240 F.3d 1185.